Title: To James Madison from Richard Peters, 31 December 1807
From: Peters, Richard
To: Madison, James



Dear Sir,
Belmont December 31. 1807

I percieve there is a Plan on Foot, for building a Bridge in your Quarter.  I send the enclosed; that if any thing useful can be extracted from it, some Service may be done to the Community of Bridge-Builders.  It will, at least, teach them to shun, what has perplexed others.  If it be thought egotistical instead of statistical, the Smell funguses & Mundunguses are welcome to the Hit.  If the one caustically, & the other fetidly, should call it a Mock-Heroic, I deny the Major of these worshipful Tyros.  It has not a Particle of Fiction; which is all-essential to the Epic, serious or comical.  I was obliged, after being principally instrumental, in expending so much Money, yet unproductive of Profit, to play the old Soldier a little; & publish, seem what it may, what really is, a Memoire justificatif: And at the same time, to make it as beneficial, to those who candidly desire Information upon such Subjects, as the Theme would admit.  We have among us not a few Grumbletonians; more lavish of their Censure, than their Cash.  Some also, whose Opinions were not attended to; who could have done Wonders, in Œconomy, & all Manner of pontifical Wisdom, Others, who claim great Merit, for doing little; join the Malcontents.  These are like our 76 Men, whom we never saw in that Year, except when it was to lock the Wheels; or to hang about our Necks; like half hundred Weights gross: And with these I rub off a Score; & take them Down, as 56 Men.  Having, however, as you will see, complimented every body, it would have been the worst of all Knavery, to have cheated myself.
Pray be pleased to present one Copy to Mr Jefferson, who has a Turn for such Subjects.  He will not consider this Dispatch as coming officially from one President to another; tho’ it be dignified by passing thro’ a Secretary of State.  Could I have found the Scotchman, who, not being able to write, when notching a Stick to mark the Numbers of Bushels, ca’ed himsel "Sacretary till a Loem Keln"; he would have been a more appropriate Plenipo: as to the Subject; but not so honourable to the Mission.  As I do not really envy my old Friend’s Zenith, among Bellonas & Triumphs, Leopards & Melampuses, Hornets & Wasps, from which he will not, I fear, be rescued by any thing gained out of our Revenge, I am sure he will not begrudge to me my Nadir, at the Bottom of a Coffer Dam, among dusky & dank Vapour, Masonry & Mud.  We have together laughed away, when I was young & playful, many a little Hour; & now when I grow old & vapid, the best Service I can do him, is to furnish a Narcotic; that he may sleep away some of the heavy ones.  Nor will it do you the least Harm, if it affords you a comfortable Nap; in which you may dissport your Fancy, by dreaming of placing a Garland of Poppies, on the Head of the Writer of the Account of the Schuylkill Permanent Bridge.  This gentle soporific Ceremonial will less disturb your Repose, than dreaming of "Palisados, & cutting foreign Throats", or, what is more terrific, foreign Bravos on the Point of cutting yours.  Nor are the Day-Dreams which not unreasonably haunt us, half so quiescent; while we fancy ourselves steering thro’ a dangerous & difficult Channel, with Hecla, Aetna & Vesuvius united in one fearful Volcano, scorching on one Hand, & a Whirlpool fatal & irremeable extending its Gulf on the other; From the Demon that agitates & inhabits the one, & the Kraaken that produces & moves in the other, as we say in our judicial Prayer, The Lord send us a good Deliverance.  Yours very truly

Richard Peters


P. S.  All the World, but myself, are anxious to know your Secrets.  I believe one of them is that you are puzzled, in this difficult Crisis, to tell what is best to be done.  I should not know what to advise you; & therefore I content myself with letting it rest where it is.  We do not know the Fate of the good old Catholic Lady, who lit a Candle to the Devil, because she said Times were ticklish, & one did not know where we might go.  Sometimes this cautionary Step may succeed, but the Odds are against it.

